Citation Nr: 0316055	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  02-04 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION

The veteran served on active duty from October 1988 to August 
1990.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2001, by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded claim 
requirement.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)).  The VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim, although the ultimate 
responsibility for furnishing evidence rests with the 
appellant.  See 38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 
46,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c)).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107, note 
(Effective and Applicability Provisions) (West 2002).  In the 
present case, the VA's redefined duties to notify and assist 
a claimant, as set forth in the VCAA, have not been 
fulfilled.  Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board notes that the Federal Circuit in Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) invalidated the Board's ability to cure VCAA 
deficiencies.  Therefore, a remand is required in this appeal 
so that additional development may be undertaken in order to 
fulfill the Department's duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the VCAA are 
completed.  38 U.S.C.A. §§  5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 
Sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  In this 
regard, the RO should contact the veteran 
and inform him of the types of 
documentation that can serve as evidence 
in regard to his current claim.  The 
claims file must include documentation 
that the RO has complied with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA and as 
specifically affecting the issue on the 
title page of this remand.  If the RO 
finds that additional VA examinations are 
necessary in order to decide the claim, 
such examinations should be scheduled and 
conducted.

2.  After completion of the above, the RO 
should readjudicate the appellant's claim 
for entitlement to service connection for 
the residuals of a neck injury, in 
accordance with the VCAA.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




